



wescologo.jpg [wescologo.jpg]




RESTRICTED STOCK UNIT AGREEMENT




This Restricted Stock Unit Agreement (the “Agreement”) is between WESCO
International, Inc., a Delaware corporation (the “Company”), and the Grantee
whose name appears on the summary of Award (the “Grantee”) as of the date of
grant set forth in the summary of Award.
The Board of Directors of the Company (the “Board”) has designated the
Compensation Committee of the Board (the “Committee”) to administer the
Company’s 1999 Long-Term Incentive Plan (as amended from time to time, the
“Plan”).
The Board has determined to grant to the Grantee, under the Plan, Restricted
Stock Units with respect to the aggregate number of shares of the Company’s
Common Stock, par value $.01 per share (the “Common Stock”) set forth in the
summary of Award (the “RSU Shares”).
To evidence the Restricted Stock Units and to set forth its terms and conditions
under the Plan, the Company and the Grantee agree as follows:
1.    Confirmation of Grant.
(a)    The Company grants to the Grantee, effective as of the date of grant set
forth in the summary of Award, Restricted Stock Units (“RSUs”) with respect to
the RSU Shares. This Agreement is subordinate to, and the terms and conditions
of the RSUs are subject to, the terms and conditions of the Plan.
(b)    The RSUs granted under this Agreement shall be reflected in a bookkeeping
account maintained by the Company through the date on which the RSUs become
vested pursuant to Section 2 or Section 7 or are forfeited pursuant to Section
3. If and when the RSUs become fully vested pursuant to Section 2 or Section 7,
and upon the satisfaction of all other applicable conditions on the RSUs, the
RSUs (and any related Dividend Equivalent Rights described in Section 1(c)
below) not forfeited pursuant to Section 3 shall be settled in shares of Common
Stock as provided in Section 1(e) and otherwise in accordance with the Plan.
(c)    With respect to each RSU, whether or not vested, that has not been
forfeited (but only to the extent the award of RSUs has not been settled for
Common Stock), the Company shall, with respect to any cash dividends paid on the
Common Stock, accrue and credit to the Grantee’s bookkeeping account a number of
RSUs with a Fair Market Value (as defined in Section 4) as of the date the
dividend is paid equal to the cash dividends that would have been paid with
respect to the RSU if it were an outstanding share of Common Stock (the
“Dividend Equivalent Rights”). These Dividend Equivalent Rights shall (i) be


1



--------------------------------------------------------------------------------





treated as RSUs for purposes of future dividend accruals pursuant to this
Section 1(c); and (ii) vest in the amounts (rounded to the nearest whole RSU) at
the same time as the RSUs with respect to which the Dividend Equivalent Rights
were received. Any dividends or distributions on Common Stock paid other than in
cash shall accrue in the Grantee’s bookkeeping account and shall vest at the
same time as the RSUs with respect to which they are made (in each case in the
same form, based on the same record date and at the same time, as the dividend
or other distribution is paid on the Common Stock).
(d)    The Company’s obligations under this Agreement (with respect to both the
RSUs and the Dividend Equivalent Rights, if any) shall be unfunded and
unsecured, and no special or separate fund shall be established and no other
segregation of assets shall be made. The rights of Grantee under this Agreement
shall be no greater than those of a general unsecured creditor of the Company.
In addition, the RSUs shall be subject to any restrictions the Company deems
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which Common Stock is listed,
any Company policy and any applicable federal or state securities law.
(e)    Except as otherwise provided in Section 10 and elsewhere in this
Agreement, in accordance with the provisions of this Section 1(e), the RSUs
shall be settled by delivery of the RSU Shares as soon as practicable after the
RSUs become vested pursuant to Section 2 or Section 7, and upon the satisfaction
of all other applicable conditions on the RSUs (including, without limitation,
the payment by the Grantee of all applicable withholding taxes).
2.    Vesting Term. Subject to Section 3, the RSUs shall vest 100% on the third
anniversary of the date of grant. Notwithstanding the foregoing, the RSUs shall
be (i) 100% fully vested upon the Grantee’s Retirement at Normal Retirement Age
(as defined in Section 4), death, or Permanent Disability and (ii) vested on a
pro rata basis upon the Grantee’s Early Retirement (as defined in Section 4).
The number of RSU Shares vested due to the Grantee’s Early Retirement will be
determined by multiplying (x) the number of RSU Shares, by (y) a fraction, the
numerator of which is the number of whole months of the Grantee’s Active
Employment during the three-year period commencing on the date of grant, and the
denominator of which is thirty-six (36) months.
3.    Forfeiture. If the Grantee terminates Active Employment prior to the date
on which the RSUs become vested pursuant to Section 2 or Section 7, all rights
of the Grantee to the RSUs that have not vested in accordance with Section 2 or
Section 7 as of the date of termination shall terminate immediately and be
forfeited in their entirety.
4.    Certain Definitions. As used in this Agreement the following terms shall
have the following meanings:
(a)    “Active Employment” shall mean active employment with the Company or any
direct or indirect Subsidiary of the Company.
(b)    “Fair Market Value” shall mean the closing price per share of the Common
Stock on the New York Stock Exchange or other established stock exchange (or
exchanges) on the applicable date, or if no sale of Common Stock has been
recorded on such day, then on the next preceding day on which a sale was so
made. If shares of Common


2



--------------------------------------------------------------------------------





Stock are not traded on an established stock exchange on the applicable date,
Fair Market Value shall be determined by the Committee in good faith in
accordance with Section 409A of the Code and Treasury Regulation Section
1.409A-1(b)(5)(iv)(B).
(c)    “Early Retirement” shall mean retirement at age 60 or later, and after
having completed five (5) or more years of Service with the Company or one of
its Subsidiaries.
(d)    “Retirement at Normal Retirement Age” shall mean retirement at age 65 or
later.
(e)    “Permanent Disability” shall mean a physical or mental disability or
infirmity that prevents the performance of the Grantee’s employment-related
duties lasting (or likely to last, based on competent medical evidence presented
to the Committee) for a period of not less than six months, unless a longer
period is required by applicable law. The Committee’s reasoned and good faith
judgment of Permanent Disability shall be final, binding and conclusive on all
parties hereto and shall be based on any competent medical evidence presented to
it by the Grantee or by any physician or group of physicians or other competent
medical expert employed by the Grantee or the Company to advise the Committee.
5.    Tax Withholding. Upon the vesting of the RSUs pursuant to Section 2 or
Section 7, the Company may require the Grantee to remit to the Company an amount
sufficient to satisfy the employer’s statutory U.S. federal, state and local and
non-U.S. tax withholding requirements not exceeding the maximum individual
statutory tax rate in a given jurisdiction (or such lower amount as may be
necessary to avoid liability award accounting, or any other accounting
consequence or cost). If shares of Common Stock are traded on a U.S. national
securities exchange or bid and ask prices for shares of Common Stock are quoted
on the NASDAQ, the Company may, if requested by the Grantee, withhold shares of
Common Stock to satisfy applicable statutory withholding requirements, subject
to the provisions of the Plan and any rules adopted by the Board or the
Committee regarding compliance with applicable law, including, but not limited
to, Section 16(b) of the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”).
6.    Representations and Warranties of the Company. The Company represents and
warrants to the Grantee that (a) the Company has been duly incorporated and is
an existing corporation in good standing under the laws of the State of
Delaware, (b) this Agreement has been duly authorized, executed and delivered by
the Company and constitutes a valid and legally binding obligation of the
Company enforceable against the Company in accordance with its terms, and (c)
the shares of Common Stock, when issued and delivered upon the vesting of the
RSUs in accordance with the terms of this Agreement, will be duly authorized,
validly issued, fully paid and nonassessable, and free and clear of any liens or
encumbrances other than those created pursuant to this Agreement or otherwise in
connection with the transactions contemplated hereby.
7.    Change in Control and Adjustments to Reflect Capital Changes.
(a)    Accelerated Vesting Upon Change in Control. In the event of a Change in
Control, the RSUs shall become immediately and fully vested unless such Change
in Control results from the Grantee’s beneficial ownership (as defined in the
rules under the Exchange Act) of Common Stock or other Company voting securities
.


3



--------------------------------------------------------------------------------





(b)    Recapitalization. The number and kind of shares of Common Stock subject
to the RSU shall be appropriately adjusted to reflect any stock dividend, stock
split or share combination or any recapitalization, merger, consolidation,
exchange of shares, liquidation or dissolution of the Company or other change in
capitalization with a similar substantive effect upon the Plan or the RSUs. The
Committee shall have the power and sole discretion to determine the amount of
the adjustment to be made in each case.
(c)    Certain Mergers. After any Merger in which the Company is not the
surviving corporation or pursuant to which a majority of the shares which are of
the same class as the shares of Common Stock that are subject to the RSUs are
exchanged for, or converted into, or otherwise become shares of another
corporation, the surviving, continuing, successor or purchasing corporation, as
the case may be (the “Acquiring Corporation”), will either assume the Company’s
rights and obligations under this Agreement or substitute an award in respect of
the Acquiring Corporation’s stock for the RSUs, however, if the Acquiring
Corporation does not assume or substitute awards for the RSUs, the Board shall
provide prior to the Merger that any unvested portion of the RSUs shall be
immediately vested as of a date prior to the Merger, as the Board so determines.
The vesting of the RSUs that was permissible or caused solely by reason of this
Section 7(c) shall be conditioned upon the consummation of the Merger.
Comparable rights shall accrue to the Grantee in the event of successive Mergers
of the character described above.
(d)    Certain Definitions.
(i)    “Change in Control” means the first to occur of the following events: (a)
the consummation of an acquisition by any person, entity or “group” (as defined
in Section 13(d) of the Exchange Act), other than the Company and its
Subsidiaries, any employee benefit plan of the Company or its Subsidiaries, or
any successor investment vehicle, of 30% or more of the combined voting power of
the Company’s then outstanding voting securities; (b) the consummation of a
merger or consolidation of the Company, as a result of which persons who were
stockholders of the Company immediately prior to such merger or consolidation,
do not, immediately thereafter, own, directly or indirectly, more than 70% of
the combined voting power entitled to vote generally in the election of
directors of the merged or consolidated company; (c) the liquidation or
dissolution of the Company; (d) the consummation of the sale, transfer or other
disposition of all or substantially all of the assets of the Company to one or
more persons or entities that are not, immediately prior to such sale, transfer
or other disposition, affiliates of the Company; and (e) during any period of
not more than two years, individuals who constitute the Board as of the
beginning of the period and any new director (other than a director designated
by a person who has entered into an agreement with the Company to effect a
transaction described in clause (a) or (b) of this sentence) whose election by
the Board or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
were directors at such time or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board.
(ii)    “Merger” means any merger, reorganization, consolidation, share
exchange, transfer of assets or other transaction having similar effect
involving the Company.


4



--------------------------------------------------------------------------------





8.    No Rights as Stockholder. The Grantee shall have no voting or other rights
as a stockholder of the Company with respect to any RSUs until the issuance of a
certificate or certificates to him for shares of Common Stock with respect to
the RSUs. Except as provided in Section 1(c), no adjustment shall be made for
dividends or other rights for which the record date is prior to the issuance of
the certificate or certificates.
9.    Non-Competition, Non-Solicitation and Confidentiality.
(a)    Non-Competition and Non-Solicitation. During Grantee’s Active Employment
and for a period of one year thereafter:
(i)     Grantee shall not directly or indirectly call upon, contact or solicit
any customer or prospective customer of the Company or its Subsidiaries (A) with
whom Grantee dealt directly or indirectly or for which Grantee had
responsibility while employed by the Company or its Subsidiaries, or (B) about
whom Grantee acquired confidential information during Grantee’s employment with
the Company or its Subsidiaries, for the purpose of offering, selling or
providing products or services that are competitive with those then offered by
the Company or its Subsidiaries. Grantee shall not solicit or divert, or attempt
to solicit or divert, either directly or indirectly, any opportunity or business
of the Company or its Subsidiaries to any competitor.
(ii)     Grantee shall not, to the detriment of the Company or its Subsidiaries,
directly or indirectly, as an owner, partner, employee, agent, consultant,
advisor, servant or contractor, engage in or facilitate or support others to
engage in the distribution of electrical construction products or electrical and
industrial maintenance, repair and operating supplies, or the provision of
integrated supply services, or any other business that is in competition with
any of the business activities of the Company or its Subsidiaries in which
Grantee was engaged during Grantee’s Active Employment and in which the Company
or its Subsidiaries were engaged prior to the termination of Grantee’s Active
Employment. This provision shall not prevent Grantee from owning less than 1% of
a publicly-owned entity or less than 3% of a private equity fund.
(iii)     Grantee shall not, directly or indirectly, solicit the employment of
or hire as an employee or consultant or agent (A) any employee of the Company or
its Subsidiaries or (B) any former employee of the Company or its Subsidiaries
whose employment ceased within 180 days prior to the date of such solicitation
or hiring.
(b)    Confidentiality. “Confidential Information” means information regarding
the business or operations of the Company or its Subsidiaries, both oral and
written, including, but not limited to, documents and the Company or Subsidiary
information contained in such documents; drawings; designs; plans;
specifications; instructions; data; manuals; electronic media such as computer
disks, computer programs, and data stored electronically; security code numbers;
financial, marketing and strategic information; product pricing and customer
information, that the Company or its Subsidiaries disclose to the Grantee or the
Grantee otherwise learns or ascertains in any manner as a result of, or in
relation to, Grantee’s employment by the Company or its Subsidiaries. Other than
as required by applicable law, Grantee agrees: (1) to use Confidential
Information only for the purposes required or appropriate for Grantee’s
employment with the Company or its Subsidiaries; (2) not to disclose to anyone
Confidential Information without the Company’s prior written approval; and (3)
not to allow anyone’s use or access to Confidential Information, other than


5



--------------------------------------------------------------------------------





as required or appropriate for Grantee’s employment with the Company or its
Subsidiaries. The foregoing shall not apply to information that is in the public
domain, provided that Grantee was not responsible, directly or indirectly, for
such information entering into public domain without the Company’s approval.
Grantee agrees to return to the Company all Confidential Information in
Grantee’s possession upon termination of Grantee’s employment or at any time
requested by the Company.
(c)    The foregoing provisions shall survive and remain in full force and
effect regardless of any expiration, termination or cancellation of this
Agreement.
(d)    If any provision of this Agreement shall be invalid or unenforceable to
any extent, the remaining provisions of this Agreement shall not be affected,
and each remaining provision shall be enforceable to the fullest extent
permitted by law. If any provision of this Agreement is so broad as to be
unenforceable, then such provision shall be interpreted to be only as broad as
is enforceable.
(e)    Notwithstanding any provision to the contrary, the non-compete,
non-solicitation and confidentiality covenants of this Section 9 shall be in
addition to, and shall not be deemed to supersede, any existing covenants or
other agreements between the Grantee and the Company or any of its Subsidiaries.
10.    Special Rules Applicable to RSUs that Become Subject to Section 409A of
the Code. Special rules apply to RSUs that become subject to Section 409A of the
Code (“409A RSUs”). Generally, RSUs under the Agreements will become 409A RSUs
if the Grantee becomes eligible for Early Retirement or Retirement at Normal
Retirement Age.
(a)    409A RSUs shall be settled by delivery of the RSU Shares to the Grantee
on the earliest to occur of the following dates:
(i)    The third anniversary of the date of grant.
(ii)    The date of the Grantee’s death;
(iii)    The date on which the Grantee incurs a Permanent Disability, but only
to the extent that such condition qualifies as “disability” for purposes of
Section 409A of the Code;
(iv)    A Change in Control or Merger under which the Board provides prior to
the Merger that any unvested portion of the RSUs shall be immediately vested,
but only to the extent that such event qualifies as a “change in control event”
for purposes of Section 409A of the Code; or
(v)    The date on which the Grantee experiences a “separation from service” for
purposes of Section 409A of the Code (or, if the Grantee is a “specified
employee” for purposes of Section 409A of the Code on the date of such
separation from service, the date that is the first calendar day of the seventh
(7th) month following the Grantee’s separation from service).
(b)    Distribution of RSU Shares shall be made to the Grantee as soon as
practicable after the applicable date or event set forth above, but not later
than sixty (60)


6



--------------------------------------------------------------------------------





calendar days after such date or event occurs. In no event shall the Grantee
have the right to designate the taxable year in which such distribution occurs.
11.    Miscellaneous.
(a)    Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company, or the Grantee, as the case may be,
at the following addresses or to such other address as the Company or the
Grantee, as the case may be, shall specify by notice to the others:
(i)    if to the Company, to it at:
WESCO International, Inc.
225 West Station Square Drive, Suite 700
Pittsburgh, Pennsylvania 15219-1122
Attention: Legal Department
(ii)
if to the Grantee, to the Grantee at the last address on file in the Company’s
records.

All notices and communications shall be deemed to have been received on the date
of delivery or on the third business day after the mailing thereof.
(b)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
(c)    Waiver; Amendment.
(i)    Waiver. Any party hereto or beneficiary hereof, may, by written notice to
the other parties (A) extend the time for the performance of any of the
obligations or other actions of the other parties under this Agreement, (B)
waive compliance with any of the conditions or covenants of the other parties
contained in this Agreement and (C) waive or modify performance of any of the
obligations of the other parties under this Agreement. Except as provided in the
preceding sentence, no action taken pursuant to this Agreement, including,
without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein. The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.


7



--------------------------------------------------------------------------------





(ii)    Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Grantee and the
Company.
(d)    Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Grantee without the prior written consent of the other parties.
(e)    Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the Commonwealth of Pennsylvania, regardless of the
law that might be applied under principles of conflict of laws, except to the
extent that the corporate law of the State of Delaware specifically and
mandatorily applies. The jurisdiction and venue for any disputes arising under,
or any action brought to enforce (or otherwise relating to), this Agreement will
be exclusively in the courts in the Commonwealth of Pennsylvania, County of
Allegheny, including the Federal Courts located therein (should Federal
jurisdiction exist).
(f)    Section and Other Headings, etc. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement. In this Agreement all references to
“dollars” or “$” are to United States dollars.
(g)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via acceptance in the electronic system of the Company’s equity
awards plan administrator.
(h)    Delegation by the Board. All of the powers, duties and responsibilities
of the Board specified in this Agreement may, to the full extent permitted by
applicable law, be exercised and performed by any duly constituted committee
thereof to the extent authorized by the Board to exercise and perform such
powers, duties and responsibilities.
(i)    Compensation Recovery Policy. RSUs awarded under this Agreement shall be
subject to any compensation recovery policy adopted by the Company to comply
with applicable law or to comport with good corporate governance practices, as
such policy may be amended from time to time.
(j)    Definitions. Any terms used herein and not otherwise defined shall have
the meanings assigned to them in the Plan.




8

